ORDER

PER CURIAM.
Bernerie Allen, movant, appeals from the judgment denying on the merits his Rule 29.15 motion after an evidentiary hearing. On direct appeal, we affirmed movant’s convictions and sentences for first degree robbery in violation of Section 569.020, RSMo (1994), and first degree assault in violation of Section 565.050, RSMo 1994. State v. Allen, 954 S.W.2d 414 (Mo.App.1997).
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s judgment is based on findings of fact that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).